         Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 1 of 27



 1      WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9 David Wayne Crowley,                            No. CV-18-0561-TUC-BGM
10                        Plaintiff,
11 v.                                              ORDER
12 Commissioner of Social Security,
13                        Defendant.
14
              Currently pending before the Court is Plaintiff’s Opening Brief (Doc. 18).
15
        Defendant filed his Answering Brief (“Response”) (Doc. 20), and Plaintiff filed his Reply
16
        (Doc. 22). Plaintiff brings this cause of action for review of the final decision of the
17
        Commissioner for Social Security pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Compl.
18
        (Doc. 1). The United States Magistrate Judge has received the written consent of both
19
        parties and presides over this case pursuant to 28 U.S.C. § 636(c) and Rule 73, Federal
20
        Rules of Civil Procedure.
21
22
        I.    BACKGROUND
23
              A.     Procedural History
24
              On June 10, 2015, Plaintiff protectively filed a Title II application for Social
25
        Security Disability Insurance Benefits (“DIB”) and on June 24, 2015 filed a Title XVI
26
        application for Supplemental Security Income (“SSI”) alleging disability as of August 2,
27
        2014 due to high blood pressure, back problem, shoulder problem, high cholesterol, and
28
        stomach problems. See Administrative Record (“AR”) at 15, 17, 24, 54–60, 63–66, 74,
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 2 of 27



 1   83–87, 183, 186, 203, 224. The Social Security Administration (“SSA”) denied this
 2   application on August 24, 2015. Id. at 15, 54–62, 83–89, 91–94. On September 17, 2015,
 3   Plaintiff filed a request for reconsideration, and on January 21, 2016, SSA denied
 4   Plaintiff’s application upon reconsideration. Id. at 15, 63–82, 95, 100–03. On February
 5   25, 2016, Plaintiff filed his request for hearing. Id. at 15, 104–05. On August 28, 2017, a
 6   hearing was held before Administrative Law Judge (“ALJ”) Charles Davis. Id. at 15, 30–
 7   53. On January 10, 2018, the ALJ issued an unfavorable decision. AR at 10–24. On
 8   March 2, 2018, Plaintiff requested review of the ALJ’s decision by the Appeals Council,
 9   and on September 19, 2018, review was denied. Id. at 1–5, 157. On November 21, 2018,
10   Plaintiff filed this cause of action. Compl. (Doc. 1).
11          B.     Factual History
12          Plaintiff was fifty-three (53) years old at the time of the administrative hearing and
13   fifty (50) at the time of the alleged onset of his disability. AR at 15, 23–24, 32, 54–56, 60,
14   63–65, 74, 83, 85, 87, 158, 167, 183, 203, 224, 258. Plaintiff obtained a high school
15   diploma. Id. at 54–55, 63–64. Prior to his alleged disability, Plaintiff worked at a truck
16   stop and video store, and as a taxi driver, customer service associate, and repossessor. Id.
17   at 33–34, 169–77, 188, 192–96, 213–17, 254, 262.
18                 1. Plaintiff’s Testimony
19                        a. Administrative Hearing
20          At the administrative hearing, Plaintiff testified that he last worked in approximately
21   January of 2014. AR at 32–33. Plaintiff further testified that he worked at Lugs Truck
22   Stop as a tire person when he stopped working, which was immediately preceded by
23   driving a taxi. Id. at 33, 48. Plaintiff was uncertain regarding the timing of his previous
24   work. Id. at 33. Plaintiff testified that he had performed seasonal work for Hastings
25   entertainment, a video store, fulfilling mail orders. Id. Plaintiff described working as a
26   customer service associate for Chamberlain Garage Doors in 2011–2012. Id. at 34.
27   Plaintiff also confirmed that he had performed some repossession work, estimating that it
28   had occurred in 2013–2014. AR at 34.


                                                 -2-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 3 of 27



 1          Plaintiff denied that he had injured himself doing repossession work in May of 2015.
 2   Id. at 35. Plaintiff testified that his injury was old, estimating that it occurred in 2004 or
 3   2005 and happened on a rollercoaster. Id. Plaintiff further described his back and neck
 4   injuries were “long-term injuries.”     Id.   Plaintiff testified that his inability to stand
 5   prevented him from working. AR at 35. Plaintiff further testified that his capabilities were
 6   limited due to his neck and back problems, including arthritis in his back and an old injury
 7   to his neck, both of which have deteriorated over time. Id. at 35–36. Plaintiff reported that
 8   he was seeing Dr. Chase at CNS and receiving injections in an effort to relieve his neck
 9   pain. Id. at 36, 39. Plaintiff testified that Tucson Orthopedics referred him to CNS because
10   he was experiencing numbness in his left hand stemming from his neck. Id. at 36, 44.
11   Plaintiff indicated that he has pain through his shoulder to his elbow which is exacerbated
12   by sleeping the wrong way or lifting between ten (10) or fifteen (15) pounds the wrong
13   way. Id. at 44. Plaintiff estimated that the pain lasts for two (2) to three (3) months when
14   he has such an episode. AR at 45. Plaintiff further testified that he has heart palpitations
15   daily that cause him to stop what he is doing. Id. Plaintiff explained that the heart
16   palpitations are part of his anxiety and panic attacks. Id. at 45–46. Plaintiff testified that
17   if has a panic attack he would need to take a break for the rest of the day. Id. Plaintiff
18   described his back as “in pretty bad shape” and reported that he had severe arthritis. Id. at
19   39. Plaintiff also testified that he has been diagnosed with chronic laryngitis which causes
20   him to completely lose his voice if he talks too long. AR at 43. Plaintiff testified that he
21   sees Dr. Gray approximately six (6) times per year, and he has been Plaintiff’s treating
22   physician since 2008. Id. at 40, 47.
23          Plaintiff noted that his medications included Zoloft and Ativan, as well as pain
24   medication whose dosage had recently been doubled. Id. at 40. Plaintiff reported that his
25   medications sometimes cause significant side effects. Id. Plaintiff testified that the Ativan
26   did not interact well with medications for his heart and high blood pressure, and it made
27   him drowsy so that he couldn’t drive. Id. Plaintiff also indicated that he was having anxiety
28   attacks in traffic, which did not work with the cab company. AR at 40. Plaintiff further


                                                   -3-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 4 of 27



 1   testified that Dr. Gray restricted his activities in 2013 or 2014. Id. at 41. Plaintiff clarified
 2   that Dr. Gray did not tell him not to drive but suggested that it would be a good idea to look
 3   for a job other than driving a taxicab based on his pain and anxiety medications. Id.
 4   Plaintiff confirmed that he would drive if he had his own vehicle; however, employers
 5   require testing and they are not interested in his services once they learn what medications
 6   he is taking. Id.
 7          Plaintiff further testified that he is living in a modular home with his wife Rita. Id.
 8   at 36–37. Plaintiff also testified that Rita broke her back at work and had been on disability
 9   for fifteen (15) years. AR at 37. Plaintiff reported that Rita needs help around the house
10   and up until then, he had been responsible for that care. Id. Plaintiff testified that Rita is
11   able to bathe and dress herself, as well as handle the finances. Id. at 37–38. Plaintiff further
12   testified that they shared the cooking, dish washing, and laundry responsibilities. Id. at 37–
13   38. Plaintiff also testified that Rita does most of the grocery shopping but does not drive—
14   they rely on a bus that picks them up. Id. at 38. Plaintiff reported that because Rita has so
15   much trouble bending over, they try to limit their meals to things that can be cooked and
16   then the container thrown away. AR at 38. Plaintiff reported his hobbies as golf and
17   watching sports on television. Id. Plaintiff clarified that he cannot play golf and estimated
18   that he last played in 2011 or 2013. Id. at 38–39. Plaintiff testified that does try to do
19   stretching type exercises. Id. at 39. Plaintiff also testified that he has a couple of medium
20   sized dogs that he cares for. Id. at 40–41.
21          Plaintiff testified that he can walk for approximately fifteen (15) to twenty (20)
22   minutes before he needs to sit down. AR at 41–42. Plaintiff further testified that he cannot
23   sit and sleeps in the recliner. Id. at 42. Plaintiff also testified that he has to get a wheeled
24   makeshift cart to drag a fifty (50) pound bag of dog food from his car approximately 100
25   feet up the stairs to the door. Id.
26                         b. Administrative Forms
27                             i. Work History Report
28          On June 25, 2015, Plaintiff also completed a Work History Report. AR at 192–211.


                                                   -4-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 5 of 27



 1   Plaintiff listed his prior work as a bulk products operation worker, customer service
 2   representative, taxi driver, and warehouse worker. Id. at 192. Plaintiff described his job
 3   as bulk products operation worker as fourteen (14) hours per day, five (5) days per week,
 4   without further information. Id. at 193.      Plaintiff described his first customer service
 5   position as lasting nine (9) hours per day, six (6) days per week, without further
 6   information. Id. at 194. Plaintiff’s second customer service position description was
 7   identical to the first. Id. at 195. Plaintiff described the position of taxi driver as lasting
 8   fourteen (14) hours per day, six (6) days per week, without further information. AR at 196.
 9   Finally, Plaintiff described his position of warehouse worker as lasting nine (9) hours per
10   day, six (6) days per week, without further information. Id. at 197.
11          On November 16, 2015, Plaintiff completed a second Work History Report. Id. at
12   213–20. Plaintiff listed his past work as including material handler—warehouse services,
13   product operator, customer service, and taxi driver. Id. at 213. Plaintiff described his first
14   position as driving a forklift and loading and unloading product onto a semi-trailer. Id. at
15   214. Plaintiff reported that this position involved the use of machines, tools, or equipment;
16   technical knowledge or skills; and involved writing, completing reports, or similar duties.
17   AR at 214. Plaintiff further reported walking and standing for between two (2) and four
18   (4) hours per day; sitting between six (6) and twelve (12) hours; climbing and crawling for
19   an hour per day; kneeling, crouching, and reaching for eight (8) hours per day; handling,
20   grabbing, or grasping big objects for between two (2) and six (6) hours per day. Id.
21   Plaintiff reported that the heaviest weight that he lifted was 100 pounds or more, and that
22   he frequently lifted fifty (50) pounds or more. Id. at 214. Plaintiff indicated that he did
23   not supervise other people, nor did he hire and fire employees, but confirmed that he was
24   a lead worker. Id.
25          Plaintiff described his second position as involving walking around ten (10) acres
26   of the job site loading and moving product throughout the plant. Id. at 215. Plaintiff
27   reported using machines, tools, or equipment; technical knowledge or skills; and performed
28   writing, completing reports, or other similar duties. AR at 215. Plaintiff further reported


                                                 -5-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 6 of 27



 1   walking; standing; climbing; kneeling; crouching; stooping; reaching; and handling,
 2   grabbing, or grasping big objects for twelve (12) hours per day. Id. Plaintiff indicated
 3   crawling, writing, typing, or handling small objects for approximately four (4) hours per
 4   day. Id. Plaintiff noted that he carried equipment for his entire shift for safety reasons. Id.
 5   Plaintiff stated that the heaviest weight he lifted was 100 pounds or more and that he
 6   frequently lifted fifty (50) pounds or more. Id. Plaintiff also indicated that he did not
 7   supervise other people; hire or fire employees; or act as a lead worker. AR at 215.
 8          Plaintiff described his third position as working in customer service at desk
 9   troubleshooting customer issues via telephone. Id. at 216. Plaintiff noted that some field
10   work was involved. Id. Plaintiff indicated that he used machines, tools, or equipment;
11   technical knowledge or skills; and wrote, completed reports, or performed similar duties.
12   Id. Plaintiff reported that he stood, sat, reached, and wrote, typed, or handled small objects
13   for between eight (8) and ten (10) hours per day; walked, kneeled, crouched, and handed,
14   grab or grasped big objects for approximately three (3) hours per day; and did not climb,
15   crawl, or stoop. Id. Plaintiff indicated that the heaviest weight he lifted was twenty (20)
16   pounds and frequently lifted ten (10) pounds. AR at 216. Plaintiff denied supervising other
17   people; hiring or firing employees; or acting as a lead worker. Id.
18          Plaintiff described his fourth position as driving customers to destinations per their
19   request. Id. at 217. Plaintiff indicated that he used machines, tools, or equipment and
20   technical knowledge or skills, as well as wrote, completed reports, or performed other
21   similar duties. Id. Plaintiff reported that he sat for between twelve (12) and sixteen (16)
22   hours per day; stood, crouched, reached, handled, grabbed, or grasped big objects, and
23   wrote, typed, or handled small objects for two (2) hours per day; and did not walk, kneel,
24   climb, crawl, or stoop. Id. Plaintiff stated that he would carry groceries between ten (10)
25   and twenty (20) feet for customers and that the job involved heavy carrying at times. AR
26   at 217. Plaintiff indicated that the heaviest weight he lifted was fifty (50) pounds and he
27   would frequently lift ten (10) pounds. Id. Plaintiff denied supervising others, hiring or
28   firing employees, or being a lead worker. Id.


                                                  -6-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 7 of 27



 1                            ii. Exertional Daily Activities Questionnaire
 2          On December 16, 2015, Plaintiff completed an Exertional Daily Activities
 3   Questionnaire. AR at 221–23. Plaintiff reported that he lived in a house with his wife. Id.
 4   at 221. Plaintiff recounted his average day as including “do[ing] light work on property
 5   once a week or so[] [and] [h]elp[ing] [his] wife with house upkeep.” Id. Plaintiff described
 6   his symptoms as follows:
 7          If I walk to far, 1/4 mile, I have chest pains, shortness of breath. When I try
 8          to do any yardwork—cut grass/weedeat, I get severe arm pain with sharp
            pain in lower back that has a radiating pain shooting down my right leg.
 9          When I eat anything, I have issues trying to swallow. Permanent laryngitis,
10          heartburn 3–4 times a day, stomach problems[.]
     Id. at 221. Plaintiff reported that his garbage pick-up is approximately a quarter of a mile
11
     away and takes him ten (10) to twenty (20) minutes to walk. Id. Plaintiff stated that he
12
     cannot lift and carry twenty-five (25) to fifty (50) pounds, “[s]o taking out trash is torture
13
     on chest, arm, back, and right leg.” AR at 221. Plaintiff indicated that if he does not have
14
     to walk far, he can carry a case of water from his driveway to the front door which is
15
     approximately thirty (30) yards. Id.
16
            Plaintiff reported that he grocery shops approximately twice per week with his wife.
17
     Id. at 222. Plaintiff further reported that he cleans his own home, cooks, does laundry, yard
18
     work, or other household chores. Id. Plaintiff indicated that he uses the weedeater around
19
     the house, gate, and garage, which takes approximately two (2) weeks. AR at 222. Plaintiff
20
     noted that he can only hold the weedeater for between ten (10) and fifteen (15) minutes
21
     without severe pain in his arm and back. Id. Plaintiff also reported that he helps with
22
     dishes and cooking quick meals; however, because both he and his wife suffer from chronic
23
     pain the vacuuming occurs approximately once per month. Id. Plaintiff confirmed that he
24
     shares the housework with his wife—one will start and the other will finish. Id. Plaintiff
25
     reiterated that pain in his chest, arm, and back, as well as leg pain and shortness of breath,
26
     limit is ability to do house and yardwork. Id. Plaintiff denied doing any activities outside
27
     of the home. AR at 222. Plaintiff reported that prior to his health issues, he would do most
28


                                                 -7-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 8 of 27



 1   of the housework, laundry, and maintenance on four (4) acres of property. Id.
 2          Plaintiff further reported sleeping approximately five (5) hours per night. Id.
 3   Plaintiff confirmed that he requires rest or naps during the day and estimated that these
 4   periods last approximately one (1) to two (2) hours. Id. Plaintiff also reported that he uses
 5   a cane and glasses. Id. at 223. Plaintiff indicated that the decline in activities has changed
 6   his life for the worse. AR at 223.
 7                  2. Vocational Expert Debra McLeary’s Testimony
 8          Ms. Debra McLeary testified as a vocational expert at the administrative hearing.
 9   AR at 15, 47–53. The ALJ asked Ms. McLeary to describe Plaintiff’s past work. Id. at 47.
10   Ms. McLeary classified Plaintiff’s past relevant work as a material handler, Dictionary of
11   Occupational Titles (“DOT”) number 929.687-030, heavy exertional level, and a Specific
12   vocational Preparation (“SVP”) of 3. Id. at 48. Ms. McLeary described Plaintiff’s work
13   in customer service at the door company, DOT number 249.362-026, with a SVP of 4, and
14   a sedentary exertional level. Id. Ms. McLeary also described Plaintiff’s position as a taxi
15   driver, DOT number 913.463-018, with an SVP of 3, and a medium exertional level. Id.
16   at 48–49. Ms. McLeary could not find a garage door maker, so classified Plaintiff’s
17   position as construction worker I, DOT number 869.664-014, with an SVP of 4, and a
18   heavy exertional level. AR at 52–53. Finally, Ms. McCleary described Plaintiff’s past
19   work as a cook, DOT number 313.361-014, with an SVP of 7, and a medium exertional
20   level. Id. at 53.
21                  3. Plaintiff’s Medical Records
22                          a. Treatment records1
23          On August 13, 2014,2 Plaintiff was seen by Sean P. Dorado, P.A.-C for a follow-
24
25
            1
              The Court has reviewed the entirety of Plaintiff’s medical records; however, it has
26   generally limited its summary to those records after the alleged onset date of August 2, 2014.
            2
27             The Court relies on the date PA Dorado signed the records; however, in some instances
     this date appears to be months after the actual encounter. Unfortunately, there are several possible
28   dates in each record, and it is impossible to surmise which refers to the encounter date. Without
     more, and for consistency, the signature date is used as the date of encounter.

                                                    -8-
      Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 9 of 27



 1   up. AR at 337–40. Plaintiff “report[ed] that besides the sensation of food getting stuck in
 2   his throat, patient reports that he is doing well.” Id. at 337. PA Dorado’s assessment of
 3   Plaintiff included Helicobacter pylori gastrointestinal infection, esophageal dysphagia,
 4   elbow pain or problem/disorder, and shoulder pain. Id. at 338. PA Dorado also noted
 5   regarding Plaintiff’s esophageal dysphagia that the report regarding his barium swallow
 6   study was “relatively unremarkable.” Id. at 339. On September 9, 2014, Plaintiff had
 7   routine laboratory work performed.      Id. at 329, 430. Plaintiff’s diagnoses included
 8   esophageal dysphagia, anxiety, hyperlipidemia, and hyperglycemia. AR at 329, 430.
 9          On April 21, 2015, Plaintiff had routine blood work performed. Id. at 421–23, 517–
10   19. On April 22, 2015, Plaintiff had a follow-up with PA Dorado for his pain medication
11   refill. Id. at 341–43, 452–54. PA Dorado’s review of systems and physical examination
12   were unremarkable.      Id.    PA Dorado’s assessment included nicotine dependence,
13   hypertension, and arthralgias. Id. at 343, 454. On April 24, 2015, Plaintiff had routine
14   laboratory work performed.         AR at 330, 431.        Plaintiff’s diagnoses included
15   hyperlipidemia, hyperglycemia, and nicotine dependence. Id.
16          On May 8, 2015, Plaintiff was seen by PA Dorado for a follow-up on his laboratory
17   results. Id. at 344–46, 455–57. PA Dorado’s review of Plaintiff’s systems was generally
18   unremarkable. Id. at 344, 455. PA Dorado’s physical examination of Plaintiff was
19   similarly unremarkable.       Id. at 345, 456.    PA Dorado assessed hyperlipidemia,
20   hyperglycemia, and neoplasm of unspecified nature of bone, soft tissue, and skin—this last
21   was due to an ant bite Plaintiff sustained on his left temple. AR at 346, 457. On May 15,
22   2015, Plaintiff had x-rays taken for shoulder pain and lumbosacral radiculitis. Id. at 331–
23   33, 357, 477, 623. Kevin Kearney, M.D./M.B.A. read Plaintiff’s films and found “[n]o
24   compression fracture in the lumbar spine” and “[m]ild intervertebral disc space narrowing
25   at the L4-L5 and L5-S1 levels.” Id. at 357, 477, 623. Dr. Kearney’s impression noted
26   “[m]ild degenerative change in the lower lumbar spine.” Id. PA Dorado also diagnosed
27   Plaintiff with a dental disorder. Id. at 331. On May 18, 2015, Plaintiff saw PA Dorado
28   complaining of left shoulder and low back pain that he reported had lasted for


                                                -9-
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 10 of 27



 1   approximately one (1) week. AR at 347–50, 458–61. Plaintiff reported that he was
 2   repossessing a car, his hand slipped while he was hooking it up, and he fell down straining
 3   his back. Id. at 347,458. Plaintiff further reported a severely abscessed tooth. Id. PA
 4   Dorado’s review of Plaintiff’s systems and physical examination were generally
 5   unremarkable.    Id. at 348–50, 458–60.      PA Dorado observed Plaintiff had marked
 6   discomfort beyond approximately 20 degrees of forward flexion and limitations on lateral
 7   bending and rotation. Id. at 349, 460. PA Dorado’s assessment included lumbosacral
 8   radiculitis not otherwise specified, shoulder pain, and dental disorder. AR at 349, 460. On
 9   May 20, 2015, Plaintiff signed a pain management agreement regarding his lumbosacral
10   radiculitis diagnosis. Id. at 360–61. On May 21, 2015, Plaintiff followed up with PA
11   Dorado regarding his back pain. Id. at 351–53, 462–64. Plaintiff reported that Norco
12   worked very well, but he became sleepy when he took a muscle relaxer. Id. at 351, 462.
13   PA Dorado’s physical examination of Plaintiff was generally unremarkable. Id. at 352–
14   53, 463–64. PA Dorado reported that Plaintiff “ha[d] approximately 40 degrees of forward
15   flexion, 5 degrees of backwards extension, [and] lateral bending and rotating c[ould] be
16   accomplished but elicit[ed] pain.” AR at 353, 464. PA Dorado assessed lumbosacral
17   radiculitis not otherwise specified, spasm of muscle, and hypertension. Id. PA Dorado
18   noted that Plaintiff’s “films demonstrate[d] mild degenerative changes of the lumbar
19   spine[,] [and] [Plaintiff] [wa]s to continue with conservative therapy, muscle relaxer and
20   Norco.” Id. at 353, 464.
21          On September 1, 2015, Plaintiff had routine bloodwork performed. Id. at 442. On
22   September 14, 2015, Plaintiff saw PA Dorado seeking “paperwork for a local bus ride to
23   be filled out.” Id. at 465. “When questioned about why he can not walk to the bus stop
24   patient reports that he has been having episodes of chest pain with exertion[,] [and] reports
25   that it has gotten him extremely anxious and nervous . . . [and] has had mood swings
26   secondary to his anxiety.” AR at 465. PA Dorado’s review of systems and physical
27   examination of Plaintiff were unremarkable. Id. at 465-67. PA Dorado’s assessment
28   included hyperlipidemia, hyperglycemia, nicotine dependence, chest pain, and anxiety. Id.


                                                - 10 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 11 of 27



 1   at 467. On October 21, 2015, Plaintiff had routine bloodwork performed. Id. at 424–29.
 2          On November 5, 2015, Plaintiff saw James Myer, M.D. for a cardiovascular
 3   evaluation. Id. at 402–05, 417–20, 513–16. Plaintiff complained of daily chest pain and
 4   denied orthopnea, paroxysmal nocturnal dyspnea, dyspnea on exertion, or edema. AR at
 5   402, 417, 513. Plaintiff also denied palpitations, syncope or near syncope, claudication, or
 6   transient ischemic attack symptoms. Id. Dr. Meyer’s review of systems and physical
 7   examination of Plaintiff were unremarkable. Id. at 402–03, 417–18, 513–14. Mr. Meyer’s
 8   impression and plan included angina pectoris—unspecified and stable, essential
 9   hypertension—stable and adequately controlled, and nicotine dependence. Id. at 403–04,
10   418–19, 514–15. A stress test was recommended. Id. On November 18, 2015, Michael
11   R. Gray, M.D. completed a Physical Assessment for Plaintiff. AR at 440–41, 444–45,
12   710–11. Mr. Gray’s diagnoses included seizure disorder, fatigue, increased blood pressure,
13   arthralgias, and low back pain. Id. at 440, 444, 710. Dr. Gray reported that Plaintiff’s
14   symptoms would frequently interfere with his ability to perform work-related tasks and
15   listed side effects including gastroesophageal reflux disease (“GERD”), headaches, and
16   fatigue.3 Id. Dr. Gray opined that Plaintiff would need to recline or lie down during a
17   hypothetical eight (8) hour workday and estimated that he could sit for one (1) hour and
18   stand or walk for one (1) hour in an eight (8) hour workday. Id. Dr. Gray further opined
19   that Plaintiff would need to take three (3) to four (4) unscheduled breaks of between
20   approximately fifteen (15) and twenty (20) minutes during an eight (8) hour workday. Id.
21   Dr. Gray indicated that Plaintiff could occasionally lift and carry ten (10) pounds or less
22   but never lift and carry twenty (20) pounds or more. AR at 440, 444, 710. Dr. Gray also
23   limited Plaintiff’s ability to grasp, turn, and twist objects; fine manipulation; and reaching
24   to ten (10%) for each arm. Id. Dr. Gray estimated that Plaintiff would be absent more than
25   four (4) times per month as a result of his impairments. Id. at 441, 445, 711. Dr. Gray
26   confirmed that Plaintiff’s impairments were consistent with the symptoms and functional
27   limitations that he described. Id.
28
            3
                The last symptom, “hyper—/—,” cannot be discerned.

                                                 - 11 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 12 of 27



 1          On December 16, 2015, as part of Plaintiff’s Benson Area Transit (“BAT”) Dial-A-
 2   Ride application, Dr. Gray certified that Plaintiff had functional or cognitive disabilities
 3   that prevented him from using BAT’s fixed route service and he was permanently disabled.
 4   Id. at 447. On December 21, 2015, Plaintiff saw Dr. Gray for a follow-up regarding his
 5   pain medication and to have his disability paperwork filled out. AR at 469–472. Dr. Gray
 6   noted that Plaintiff had a seizure in 2011, never followed up regarding a diagnostics, and
 7   has not had any since. Id. at 469. Dr. Gray’s review of systems and physical examination
 8   of Plaintiff were unremarkable. Id. at 469–71. Plaintiff also complained of fatigue and
 9   malaise. Id. at 471.
10          On January 28, 2016, PA Dorado ordered x-rays of Plaintiff’s left shoulder and
11   elbow, as well as physical therapy. Id. at 450–51. On January 29, 2016, Plaintiff was seen
12   by PA Dorado complaining of left shoulder and arm pain, including elbow swelling. AR
13   at 473–76. Plaintiff stated “that his pain has started in his arm about 10 years ago” and
14   rated his pain 8–9/10. Id. at 473. PA Dorado noted that Plaintiff indicated that he had not
15   had any chest pain because he had not been exerting himself. Id. PA Dorado’s review of
16   systems and physical examination of Plaintiff were unremarkable. Id. at 473–75. PA
17   Dorado reported Plaintiff’s left upper extremity strength 4/5, deep tendon reflexes 2+, with
18   a full range of motion. Id. at 475. Plaintiff complained of tenderness to palpation of
19   supraspinatus and triceps region. AR at 475.
20          On February 4, 2016, Plaintiff had radiographs taken of his left shoulder. Id. at 521,
21   697. Alan Osumi, M.D. reviewed Plaintiff’s films and found no abnormalities. Id. On
22   February 29, 2016, Plaintiff followed up with PA Dorado regarding his left shoulder
23   radiographs.   Id. at 551–54.    Plaintiff reported improvement of shoulder pain with
24   medication. Id. at 551. PA Dorado’s review of systems and physical examination of
25   Plaintiff were generally unremarkable. AR at 551–53. PA Dorado noted a limited range
26   of motion in Plaintiff’s left shoulder and pain with abduction, as well as extension and
27   flexion of his left bicep. Id. at 553. PA Dorado assessed hypertension and left shoulder
28   and elbow pain. Id.


                                                - 12 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 13 of 27



 1          On March 15, 2016, Plaintiff had an initial consult with cardiologist Jose Gonzalez,
 2   M.D. Id. at 654–57. Dr. Gonzalez noted Plaintiff’s current symptoms to include chest
 3   pain, dyspnea, and fatigue. Id. at 654. In his review of systems, Dr. Gonzalez also noted
 4   fatigue and night sweats; use of glasses or contacts; periodontal disease, hoarseness, sore
 5   throat, and tooth pain; acid reflux symptoms, constipation, and heartburn; nocturia;
 6   arthralgias, back pain, joint stiffness; extremely dry skin; and anxiety, feelings of stress,
 7   and sleep disturbance. AR at 654. Plaintiff reported daily walking for exercise and golf
 8   for recreation. Id. Dr. Gonzalez’s physical examination of Plaintiff was unremarkable. Id.
 9   at 655–56. Dr. Gonzalez assessed precordial chest pain, shortness of breath, mixed
10   hyperlipidemia, and essential hypertension and ordered a stress test and stress
11   echocardiogram. Id. at 656. On the same date, Plaintiff had an echo doppler performed.
12   Id. at 661–62. Dr. Gonzalez noted that Plaintiff’s intraventricular septum was hypokinetic,
13   but otherwise his observations were generally unremarkable. AR at 661. Dr. Gonzalez
14   concluded Plaintiff showed left ventricular systolic dysfunction and mild mitral, aortic, and
15   tricuspid insufficiency. Id. On March 21, 2016, Plaintiff had x-rays of his cervical spine
16   due to increasing nontraumatic neck pain. Id. at 520. Shirley A. Fiske, D.O. read the
17   images and noted the absence of compression fracture or subluxation, moderate disc space
18   narrowing with anteroposterior spurring at C6–C7, with additional marginal spurring
19   present at C3–C4, C4–C5, and C5–C5, as well as a straightening of the spine. Id. Dr. Fiske
20   also noted intervertebral foraminal narrowing at C6–C7 bilaterally, with mild narrowing
21   on the right at C3–C6 and on the left at C7–T1. Id. On March 31, 2016, Plaintiff followed-
22   up with PA Dorado regarding his cervical spine x-ray. AR at 547–50. Plaintiff indicated
23   that he was feeling stressed and attributed it, in part, to his daughter and four (4) year old
24   grandson moving into his home. Id. at 547. PA Dorado’s review of systems and physical
25   examination of Plaintiff were unremarkable. Id. at 547–49. PA Dorado assessed cervical
26   radiculopathy, atypical chest pain, and anxiety. Id. at 549.
27          On April 12, 2016 Plaintiff was seen by Dr. Gonzalez for a stress echocardiogram.
28   Id. at 652–53. Dr. Gonzalez noted Plaintiff’s symptoms to include chest pain, dyspnea,


                                                 - 13 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 14 of 27



 1   and fatigue, but negative to any others. AR at 652. Dr. Gonzalez reported an abnormal
 2   stress echocardiogram and prescribed Ranexa. Id. at 652–53, 658–60. On April 13, 2016,
 3   Plaintiff was seen by Christopher M. Untch, M.D. at Arizona Orthopedics regarding his
 4   left shoulder pain. Id. at 628–32, 684–88. Plaintiff reported having had left shoulder pain
 5   for approximately five (5) to ten (10) years, with physical therapy in 2008 that helped “for
 6   awhile.” Id. at 628, 684. Dr. Untch’s review of Plaintiff’s systems was generally
 7   unremarkable and noted heartburn, anxiety, and back, joint, and neck pain with joint
 8   swelling.   Id. at 629, 685.   Dr. Untch’s physical examination of Plaintiff was also
 9   unremarkable. AR at 630–31, 686–87. Dr. Untch noted biceps tenderness and a positive
10   Hawkins test, as well as “very mild pain with Speeds [and] Yerg’s[.]” Id. at 630, 686. Dr.
11   Untch ordered magnetic resonance imaging (“MRI”) based on Plaintiff’s radiographs
12   showing no abnormalities. Id. at 631, 687.
13          On May 3, 2016, Plaintiff saw PA Dorado for a follow-up. Id. at 543–46. Plaintiff
14   reported seeing his cardiologist and that he had found some abnormalities—the upper part
15   of his heart was not beating under stress. Id. at 543. PA Dorado’s review of systems and
16   physical examination of Plaintiff were otherwise unremarkable. AR at 543–45. PA
17   Dorado assessed cervical radiculopathy, atypical chest pain, and hyperlipidemia. Id. at
18   545. On May 4, 2016, Plaintiff was seen by Jose Gonzalez, M.D. for a cardiology
19   prescription follow up. Id. at 649–51. Dr. Gonzalez listed Plaintiff’s current symptoms to
20   include “chest pain (with exertion and with emotional stress), dyspnea, exercise limitation
21   and fatigue.” Id. at 649. Dr. Gonzalez’s remaining review of Plaintiff’s systems and
22   physical examination were unremarkable.         Id. at 649–50.     Dr. Gonzalez assessed
23   myocardial ischemia, mixed hyperlipidemia, essential hypertension, precordial chest pain,
24   and shortness of breath, and ordered further testing. AR at 650. On June 23, 2016, Plaintiff
25   had a nerve conduction study of his left upper extremity. with normal results. Id. at 645–
26   48, 669–72, 693–96.
27          On August 24, 2016, Plaintiff again saw Dr. Untch regarding his left shoulder pain.
28   Id. at 633–36, 680–83. Dr. Untch’s review of Plaintiff’s systems was unremarkable but


                                                - 14 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 15 of 27



 1   noted decreased mobility, joint instability, and joint tenderness. Id. at 634, 681. Dr.
 2   Untch’s physical examination of Plaintiff was also unremarkable. Id. at 634–36, 681–82.
 3   Dr. Untch noted a normal nerve conduction study and the lack of clarity regarding
 4   Plaintiff’s symptom description and exam findings. AR at 636, 683. On August 30, 2016,
 5   Plaintiff saw PA Dorado for a follow-up regarding blood work. Id. at 535–38. PA
 6   Dorado’s review of systems and physical examination of Plaintiff were unremarkable. Id.
 7   at 535–37.    PA Dorado assessed hyperlipidemia, left shoulder pain, neck pain or
 8   cervicalgia, and depression with anxiety. Id. at 537. On the same date, Plaintiff saw PA
 9   Dorado for a check-up. Id. at 539–42. Plaintiff reported that he was having ongoing issues
10   with anxiousness, anxiety, and being wound up. AR at 539. Plaintiff also indicated the
11   need for a new cardiologist due to a personality conflict. Id. PA Dorado’s review of
12   systems and physical examination of Plaintiff were unremarkable. Id. at 539–41. PA
13   Dorado’s assessment included depression with anxiety, chest pain, hypertensive disorder,
14   hyperglycemia, and left shoulder pain. Id. at 541.
15          On October 7, 2016, Plaintiff was seen by Tedd M. Goldfinger, DO, FACC, FCCP
16   for a second opinion regarding his chest pain. Id. at 716–17. Dr. Goldfinger’s review of
17   Plaintiff’s systems and physical examination were unremarkable.            AR at 717.     Dr.
18   Goldfinger recommended an angiograph and stressed the importance of tobacco cessation
19   with Plaintiff. Id. On November 18, 2016, Plaintiff had magnetic resonance imaging of
20   his left shoulder. Id. at 522–23, 643–44, 691–92. Chad Kohl, M.D. reviewed Plaintiff’s
21   films and his findings were generally unremarkable. Id. at 522, 643, 691. Dr. Kohl did not
22   find any tears of Plaintiff’s rotator cuff but noted “[m]oderate insertional supraspinatus and
23   infraspinatus tendinosis[,] [p]ossible mild subacromial-subdeltoid bursitis[,] . . . [and]
24   [m]ild acromioclavicular joint osteoarthritis.” Id. at 523, 644, 692.
25          On January 24, 2017, Plaintiff was seen by Jason Stemmer, M.D. for a nuclear
26   medicine myocardial perfusion rest stress test due to an abnormal result of his
27   cardiovascular function study. AR at 713–15. Dr. Stemmer reported that Plaintiff’s “chest
28   pain in the absence of ischemic electrocardiographic changes during adenosine infusion . .


                                                 - 15 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 16 of 27



 1   . is not specific for myocardial ischemia[;] . . . normal gated spect tomographic rest stress
 2   myocardial perfusion imaging examination[;] . . . normal left ventricular regional wall
 3   motion and thickening with a calculated left ventricular ejection fraction of greater than
 4   60%[;] [and] . . . overall, the study was consistent with a low likelihood for the presence of
 5   stress-induced myocardial ischemia.” Id. at 713–14. On January 25, 2017, Plaintiff saw
 6   Dr. Untch regarding an exacerbation of his left shoulder, neck, and arm pain. Id. at 637–
 7   40, 675–78. Dr. Untch’s review of Plaintiff’s systems was generally unremarkable but
 8   noted decreased mobility, joint instability, joint tenderness, and weakness. Id. at 638, 676.
 9   Dr. Untch’s physical examination of Plaintiff was also unremarkable. Id. at 639, 676-77.
10          On March 3, 2017, Plaintiff saw PA Dorado to follow-up on lab work which he
11   failed to have done. AR at 528–30. PA Dorado’s review of systems and physical
12   examination of Plaintiff were unremarkable.          Id.   PA Dorado assessment included
13   hyperlipidemia, neck pain or cervicalgia, and coronary artery disease. Id. at 530. On the
14   same date, Plaintiff saw PA Dorado for a follow-up. Id. at 531–34. PA Dorado’s review
15   of systems and physical examination of Plaintiff were unremarkable. Id. at 531–33. Also
16   on the same date, Plaintiff had a C-Spine MRI. AR at 641–42, 673–74, 689–90. David
17   Jeck, M.D. reviewed Plaintiff’s images and found them unremarkable. Id. Dr. Jeck
18   observed only mild changes with mild to moderate narrowing at C6–7. Id. On March 13,
19   2017, Plaintiff saw PA Dorado for a follow-up on his blood work. Id. at 524–27. Plaintiff
20   reported “that he is doing relatively well.” Id. at 524. PA Dorado’s review of systems and
21   physical examination of Plaintiff were generally unremarkable. AR at 524–26. PA Dorado
22   assessed hyperglycemia due to Plaintiff drinking over two (2) liters of soda per day,
23   hyperlipidemia, and cervical radiculopathy. Id. at 526.
24          On April 18, 2017, Plaintiff was seen for a follow up with Dr. Goldfinger. Id. at
25   718–20. Dr. Goldfinger’s review of Plaintiff’s systems and physical examination were
26   unremarkable. Id. at 718–19. Dr. Goldfinger reported that Plaintiff’s “nuclear study was
27   negative for ischemia or infarct[,]” and opined that he “[s]uspect[ed] chest pain [was] of
28   noncardiac etiology.” Id. at 719. Dr. Goldfinger directed that Plaintiff “may pursue


                                                 - 16 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 17 of 27



 1   activities as tolerated.” Id.
 2          On May 30, 2017, Plaintiff was seen by Brian Callahan, M.D. for a consultation
 3   regarding his chronic neck and left arm pain. AR at 666–67. Dr. Callahan’s examination
 4   of Plaintiff was unremarkable. Id. at 666. Dr. Callahan opined that Plaintiff’s chronic neck
 5   and arm pain was “likely from the mild spondylosis in his neck[,] [and] [t]here [wa]s no
 6   need for any surgery.” Id. As such, he referred Plaintiff to physical therapy and pain
 7   management. Id. at 666–67.
 8                         b. Examining physician—Jeri Hassman, M.D.
 9          On October 6, 2017, Jeri Hassman, M.D. examined Plaintiff at the request of
10   Arizona Department of Economic Security. AR at 721–24. Dr. Hassman noted that
11   Plaintiff alleged high blood pressure, neck problems, shoulder problem, high cholesterol,
12   and stomach problems. Id. at 721. Plaintiff reported left upper back pain and low back
13   pain, as well as “cancer cells in his throat.” Id. Plaintiff further reported that his low back
14   pain was associated with tingling of the right lateral thigh, he had occasional tingling of his
15   left forth and fifth fingers, occasional headache, and urinary frequency and urgency. Id. at
16   722.   Dr. Hassman reported Plaintiff had “normal ambulation without any limp or
17   complaints of pain” and her examination regarding Plaintiff’s ability to stand, walk,
18   balance, bend, kneel, and hop was unremarkable although Plaintiff complained of neck
19   pain when hopping on his right foot. Id.
20          Dr. Hassman further reported that Plaintiff’s “[h]ead was atraumatic[,] [c]ranial
21   nerves were intact[,] [and] [h]is voice was slightly hoarse although loud enough to
22   understand.” AR at 722. Dr. Hassman observed that Plaintiff’s “[n]eck was supple[,] . . .
23   [with a] full range of motion of the cervical spine without pain and no tenderness over the
24   cervical muscles.” Id. Dr. Hassman’s examination of his heart sounds, respiration, and
25   abdomen were unremarkable. Id. at 722–23. Dr. Hassman’s examination of Plaintiff’s
26   upper and lower extremities and thoracic and lumbar spine were similarly unremarkable.
27   Id. at 723. Plaintiff informed her “that he had been going to Dr. Chase for epidural steroid
28   injections into his neck and that they were not helping with the neck pain or low back pain.


                                                 - 17 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 18 of 27



 1   Id. Prior to her examination, Dr. Hassman had reviewed Plaintiff’s medical records and
 2   she did not find any physical limitations. Id. at 721–22.
 3          Dr. Hassman also completed a Medical Source Statement of Ability to Do Work-
 4   Related Activities (Physical).     AR at 725–31.      Dr. Hassman opined that Plaintiff’s
 5   condition would impose any limitations for twelve (12) continuous months. Id. at 730. Dr.
 6   Hassman also confirmed that Plaintiff had restrictions in lifting and carrying. Id. at 725.
 7   Dr. Hassman opined that Plaintiff could lift or carry between twenty-one (21) and fifty (50)
 8   pounds occasionally, twenty (20) pounds or less frequently, and never more than fifty (50)
 9   pounds. Id. Dr. Hassman further opined that Plaintiff’s ability to stand and/or walk was
10   limited to four (4) hours in an eight (8) hour day, and that he could stand for two (2) hours
11   at a time and walk for one (1) hour. Id. at 726. Dr. Hassman noted that Plaintiff had no
12   limitations in sitting beyond limiting the duration to three (3) hours at a time. AR at 726.
13   Dr. Hassman further noted that Plaintiff did not require an assistive device. Id.
14          Dr. Hassman opined that Plaintiff could frequently reach in all directions, handle,
15   finger, feel, and push-pull with his dominant right hand. Id. at 727. Dr. Hassman further
16   opined that Plaintiff could frequently reach in all directions, handle, finger, feel, and push-
17   pull with his left hand, but limited overhead reaching to occasionally. Id. Dr. Hassman
18   found that Plaintiff was able to occasionally operate foot controls with either foot. Id. Dr.
19   Hassman also opined that Plaintiff could occasionally climb stairs, ramps, ladders, or
20   scaffolds; balance; kneel; crouch; and crawl, but he could frequently stoop. AR at 728.
21   Dr. Hassman placed environmental limitations on Plaintiff including never working at
22   unprotected heights; occasionally working around moving mechanical parts; humidity and
23   wetness; dust, odors, fumes, and pulmonary irritants; extreme cold; extreme heat; and
24   vibrations; and frequently working operating a motor vehicle or around loud noise. Id. at
25   729. Finally, Dr. Hassman opined that Plaintiff could perform activities like shopping;
26   travel without a companion for assistance; ambulate without using a wheelchair, walker,
27   or 2 canes or 2 crutches; walk a block at a reasonable pace on rough or uneven surfaces;
28   climb a few steps at a reasonable pace with the use of a single hand rail; prepare a simple


                                                 - 18 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 19 of 27



 1   meal and feed himself; care for personal hygiene; and sort, handle, or use paper-files. Id.
 2   at 730.
 3                          c. Reviewing physicians
 4                                 i. Martha A. Goodrich, M.D.
 5             On August 24, 2015, Martha A. Goodrich, M.D. reviewed Plaintiff’s medical
 6   records for the initial determination. AR at 60–62, 87–88. Dr. Goodrich opined that
 7   Plaintiff’s medically determinable impairments of hypertension, hyperlipidemia, and
 8   GERD were non-severe. Id. at 60–61, 87–88. Dr. Goodrich further opined that Plaintiff’s
 9   treating source examinations were “superficial and generally repetitive throughout the
10   [medical evidence of record].” Id. at 60, 87. Dr. Goodrich determined that the treating
11   source medical evidence of record insufficient “due to [a] lack of adequate physical exams
12   by an acceptable medical source.” Id.
13                                 ii. Christopher Maloney, M.D.
14             On January 19, 2016, Christopher Maloney, M.D. reviewed Plaintiff’s medical
15   records for a determination on reconsideration. AR at 69. Dr. Maloney observed that
16   Plaintiff’s hypertension, low back pain, and shoulder pain were all under medical
17   prescription. Id. Dr. Maloney also noted that Plaintiff was working repossessing cars. Id.
18   Dr. Maloney opined that Plaintiff was “somatically non-severe.” Id.
19
20   II.       STANDARD OF REVIEW
21             The factual findings of the Commissioner shall be conclusive so long as they are
22   based upon substantial evidence and there is no legal error.        42 U.S.C. §§ 405(g),
23   1383(c)(3); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). This Court may
24   “set aside the Commissioner’s denial of disability insurance benefits when the ALJ’s
25   findings are based on legal error or are not supported by substantial evidence in the record
26   as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted); see
27   also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
28             Substantial evidence is “‘more than a mere scintilla[,] but not necessarily a


                                                 - 19 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 20 of 27



 1   preponderance.’” Tommasetti, 533 F.3d at 1038 (quoting Connett v. Barnhart, 340 F.3d
 2   871, 873 (9th Cir. 2003)); see also Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).
 3   Further, substantial evidence is “such relevant evidence as a reasonable mind might accept
 4   as adequate to support a conclusion.” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
 5   Where “the evidence can support either outcome, the court may not substitute its judgment
 6   for that of the ALJ.” Tackett, 180 F.3d at 1098 (citing Matney v. Sullivan, 981 F.2d 1016,
 7   1019 (9th Cir. 1992)); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007).
 8   Moreover, the court may not focus on an isolated piece of supporting evidence, rather it
 9   must consider the entirety of the record weighing both evidence that supports as well as
10   that which detracts from the Secretary’s conclusion. Tackett, 180 F.3d at 1098 (citations
11   omitted).
12
13   III.   ANALYSIS
14          A.     The Five-Step Evaluation
15          The Commissioner follows a five-step sequential evaluation process to assess
16   whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). This process is defined as
17   follows: Step one asks is the claimant “doing substantial gainful activity[?]” If yes, the
18   claimant is not disabled; step two considers if the claimant has a “severe medically
19   determinable physical or mental impairment[.]” If not, the claimant is not disabled; step
20   three determines whether the claimant’s impairments or combination thereof meet or equal
21   an impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App.1. If not, the claimant is not
22   disabled; step four considers the claimant’s residual functional capacity and past relevant
23   work. If claimant can still do past relevant work, then he or she is not disabled; step five
24   assesses the claimant’s residual functional capacity, age, education, and work experience.
25   If it is determined that the claimant can make an adjust6ment to other work, then he or she
26   is not disabled. 20 C.F.R. § 404.1520(a)(4)(i)-(v).
27          In the instant case, the ALJ found that Plaintiff had “not engaged in substantial
28   gainful activity since August 2, 2014, the alleged onset date (20 CFR 404.1571 et seq., and


                                                - 20 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 21 of 27



 1   416.971 et seq.). AR at 17. At step two of the sequential evaluation, the ALJ found that
 2   “[t]he claimant has the following severe impairments: left shoulder dysfunction,
 3   degenerative disc disease, and osteoarthritis of the neck (20 CFR 404.1520(c) and
 4   416.920(c)).” Id. The ALJ further found that “[t]he claimant does not have an impairment
 5   or combination of impairments that meets or medically equals the severity of one of the
 6   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),
 7   404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” Id. at 18–19. Prior to step four
 8   and “[a]fter careful consideration of the entire record,” the ALJ determined that “the
 9   claimant has the residual functional capacity to perform the full range of light work as
10   defined in 20 CFR 404.1567(b) and 416.967(b).” Id. at 19. At step four, the ALJ found
11   that “[t]he claimant is capable of performing past relevant work as a customer service
12   representative.” AR at 23. The ALJ further found that “[t]his work does not require the
13   performance of work related activities precluded by the claimant’s residual functional
14   capacity (20 CFR 404.1565 and 416.965).” Id. Accordingly, the ALJ determined that
15   Plaintiff was not disabled. Id. at 24.
16          Plaintiff asserts that the ALJ erred in failing to properly weigh the opinion of treating
17   physician, Michael R. Gray, M.D. See Opening Br. (Doc. 18). Plaintiff further asserts that
18   the ALJ committed error by failing to incorporate all of the limitations contained in the
19   examining source opinion of Dr. Hassman regarding his reaching limitations into the
20   residual functional capacity.     See id.     Finally, Plaintiff asserts that the ALJ was
21   unconstitutionally appointed and as such this matter must be remanded for a new hearing
22   with a different, constitutionally appointed ALJ. See id.
23          B.     Treating Physician Testimony
24          Plaintiff asserts that “the ALJ’s physical RFC determination is not supported by
25   substantial evidence because he failed to appropriately weigh the opinion of Plaintiff’s
26   treating physician, Michael R. Gray, M.D.” Pl’s Opening Br. (Doc. 18) at 13. Plaintiff
27   urges that “[t]he ALJ’s analysis of these opinions does not comport with the analysis
28   contemplated by regulations as it is based on a mischaracterization of the evidence and is


                                                 - 21 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 22 of 27



 1   error.” Id. at 14. Further, Plaintiff argues that “the ALJ ignored mountains of evidence
 2   including examinations findings, diagnostic imaging” in finding Plaintiff not disabled. Id.
 3   at 19.
 4            “As a general rule, more weight should be given to the opinion of a treating source
 5   than to the opinion of doctors who do not treat the claimant.” Lester v. Chater, 81 F.3d
 6   821, 830 (9th Cir. 1996) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)); see
 7   also Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). “The opinion of a treating
 8   physician is given deference because ‘he is employed to cure and has a greater opportunity
 9   to know and observe the patient as an individual.’” Morgan v. Comm’r of the SSA, 169
10   F.3d 595, 600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir.
11   1987) (citations omitted)). “The ALJ may not reject the opinion of a treating physician,
12   even if it is contradicted by the opinions of other doctors, without providing ‘specific and
13   legitimate reasons’ supported by substantial evidence in the record.” Rollins v. Massanari,
14   261 F.3d 853, 856 (9th Cir. 2001) (citing Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.
15   1998)); see also Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007); Embrey v. Bowen, 849
16   F.2d 418, 421 (9th Cir. 1988). “The ALJ can meet this burden by setting out a detailed and
17   thorough summary of the facts and conflicting clinical evidence, stating his interpretation
18   thereof, and making findings.” Embrey, 849 F.2d at 421 (quoting Cotton v. Bowen, 799
19   F.2d 1403, 1408 (9th Cir. 1986)). Additionally, “[a] physician’s opinion of disability
20   ‘premised to a large extent upon the claimant’s own account of his symptoms and
21   limitations’ may be disregarded where those complaints have been ‘properly discounted.’”
22   Morgan, 169 F.3d at 602 (quoting Fair v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989)
23   (citations omitted)). Similarly, “[a] physician’s opinion can be discredited based on
24   contradictions between the opinion and the physician’s own notes.” Buck v. Berryhill, 869
25   F.3d 1040, 1050 (9th Cir. 2017) (citing Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
26   2005)). “[T]he more consistent an opinion is with the record as a whole, the more weight
27   we will give to that opinion.” 20 C.F.R. § 404.1527(c)(4).
28            The ALJ set forth a detailed and thorough summary of the facts and clinical


                                                 - 22 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 23 of 27



 1   evidence. AR at 19–21. Regarding Dr. Gray’s opinions, the ALJ observed that “[t]here is
 2   no support stated for the limitations[,] which are not consistent with the medical evidence
 3   of record.” Id. at 21. Plaintiff urges that mountains of evidence including examinations
 4   findings, diagnostic imaging are contrary to the ALJ’s finding; however, the review set
 5   forth by the ALJ demonstrates that this evidence consistently describes Plaintiff’s condition
 6   as “normal,” “unremarkable,” or mild. See id. 20–21; see also AR 353, 464 (PA Dorado
 7   noted that Plaintiff’s “films demonstrate[d] mild degenerative changes of the lumbar
 8   spine[,] [and] [Plaintiff] [wa]s to continue with conservative therapy, muscle relaxer and
 9   Norco.”); AR 521, 697 (Dr. Osumi reviewed radiographs of Plaintiff’s left shoulder and
10   found no abnormalities); AR 654 (Plaintiff reported daily walking for exercise and golf for
11   recreation); AR 630–31, 686–87 (regarding left shoulder pain, Dr. Untch noted “very mild
12   pain” and normal radiographs); AR 636, 683 (Dr. Untch noted normal nerve conduction
13   study and a lack of clarity regarding Plaintiff’s symptom description versus findings on
14   examination).
15          Furthermore, Dr. Gray’s opinion appears to be based on Plaintiff’s subjective
16   complaints which were properly discounted by the ALJ, a finding to which Plaintiff does
17   not object. AR at 19–21. “A physician’s opinion of disability ‘premised to a large extent
18   upon the claimant’s own account of his symptoms and limitations’ may be disregarded
19   where those complaints have been ‘properly discounted.’” Morgan, 169 F.3d at 602
20   (quoting Fair v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989) (citations omitted)). Similarly,
21   “[a] physician’s opinion can be discredited based on contradictions between the opinion
22   and the physician’s own notes.” Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017)
23   (citing Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)). Additionally, PA
24   Dorado, a member of Dr. Gray’s practice group, was the primary point of contact with
25   Plaintiff and, although not a treating source, his examinations do not contain any suggestion
26   that Plaintiff is as limited as Dr. Gray opines. See Section I.B.3.a., supra.
27          The ALJ’s findings are consistent with the medical records in this case. Plaintiff
28   seeks the ALJ to prove a negative. The records, however, do not support the limitations


                                                 - 23 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 24 of 27



 1   set forth by Dr. Gray. “The ALJ is responsible for determining credibility, resolving
 2   conflicts in medical testimony, and for resolving ambiguities.” Andrews v. Shalala, 53
 3   F.3d 1035, 1039 (9th Cir. 1995) (citations omitted). The ALJ provided “‘specific and
 4   legitimate reasons’ supported by substantial evidence in the record” to reject Dr. Gray’s
 5   Physical Assessment of Plaintiff. Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001).
 6   Accordingly, he did not err.
 7          C.       Examining Physician
 8          Plaintiff asserts that “[t]he AJ’s RFC determination is not supported by substantial
 9   evidence where, after affording the opinion of consulting examiner, Jeri Hassman, M.D.
10   great weight, he failed to incorporate all of Dr. Hassman’s opined limitations into the RFC
11   without any explanation.” Pl.’s Opening Br. at 19.
12          Here, the ALJ reviewed Plaintiff’s allegations, his treatment records, the examining
13   physicians’ reports, and the medical consultants’ findings. See AR at 19–22. Between
14   steps three (3) and four (4) the ALJ assessed Plaintiff’s RFC finding that he “has the
15   residual functional capacity to perform the full range of light work as defined in 20 CFR
16   404.1567(b) and 416.967(b).” Id. at 19. Based on his analysis of the record, at step four
17   (4) the ALJ found claimant was capable of performing past relevant work as a customer
18   service representative. AR at 23. The customer service position, as defined by VE
19   McLeary, is DOT number 249.362-026, with a SVP of 4, and a sedentary exertional level.
20   This position does not require Plaintiff to perform any of the limitations opined by Dr.
21   Hassman.4 The ALJ did not err because there is not apparent or obvious conflict between
22
            4
23              The DOT description states:
24                  Processes orders for material or merchandise received by mail, telephone,
            or personally from customer or company employee, manually or using computer or
25          calculating machine: Edits orders received for price and nomenclature. Informs
            customer of unit prices, shipping date, anticipated delays, and any additional
26          information needed by customer, using mail or telephone. Writes or types order
27          form, or enters data into computer, to determine total cost for customer. Records or
            files copy of orders received according to expected delivery date. May ascertain
28          credit rating of customer [CREDIT CLERK (clerical) 205.367-022]. May check
            inventory control and notify stock control departments of orders that would deplete

                                                  - 24 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 25 of 27



 1   Dr. Hassman’s limitations and Plaintiff’s past relevant work. See Gutierrez v. Colvin, 844
 2   F.3d 804, 808 (9th Cir. 2016) (“the ALJ didn't err because there was no apparent or obvious
 3   conflict between the expert's testimony that Ms. Gutierrez could perform as a cashier,
 4   despite her weight bearing and overhead reaching limitations with her right arm, and the
 5   Dictionary's general statement that cashiering requires frequent reaching. While ‘reaching’
 6   connotes the ability to extend one's hands and arms ‘in any direction,’ SSR 85-15, 1985
 7   WL 56857, at *7 (1985), not every job that involves reaching requires the ability to reach
 8   overhead. Cashiering is a good example.”). Furthermore, if the ALJ did err in not including
 9   Dr. Hassman’s additional limitation, such error would be harmless. See Molina v. Astrue,
10   674 F.3d 1104, 1111 (9th Cir. 2012) (“[W]e may not reverse an ALJ's decision on account
11   of an error that is harmless.”).
12          The Court finds that the ALJ properly considered the record as a whole in making
13   her determination and the RFC for a range of sedentary work is based on a reasonable
14   interpretation of the record. See Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1193 (9th
15   Cir. 2004) (“the Commissioner’s findings are upheld if supported by inferences reasonably
16   drawn from the record”).
17          D.     Appointments Clause
18          Plaintiff    asserts that “[t]he ALJ that heard Plaintiff’s application was
19   unconstitutionally appointed and should be barred from further adjudication of Plaintiff’s
20   application[,] . . . [which] should be immediately remanded for a new hearing with a
21
            stock. May initiate purchase requisitions. May route orders to departments for
22          filling and follow up on orders to ensure delivery by specified dates and be
            designated Telephone-Order Dispatcher (clerical). May compute price, discount,
23          sales representative's commission, and shipping charges. May prepare invoices and
24          shipping documents, such as bill of lading [BILLING TYPIST (clerical) 214.382-
            014]. May recommend type of packing or labeling needed on order. May receive
25          and check customer complaints [CUSTOMER-COMPLAINT CLERK (clerical)
            241.367-014]. May confer with production, sales, shipping, warehouse, or common
26          carrier personnel to expedite or trace missing or delayed shipments. May attempt
27          to sell additional merchandise to customer [TELEPHONE SOLICITOR (any
            industry) 299.357-014]. May compile statistics and prepare various reports for
28          management. May be designated according to method of receiving orders as Mail-
            Order Clerk (clerical); Telephone-Order Clerk (clerical).

                                                 - 25 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 26 of 27



 1   different and constitutionally appointed ALJ[.]” Pl.’s Opening Br. (Doc. 18) at 21. In
 2   support of his argument, Plaintiff relies on the Supreme Court’s decision in Lucia v. S.E.C.,
 3   — U.S. —, 138 S. Ct. 2044, 2051 (2018).
 4          In Lucia, the Court considered whether the Security and Exchange Commission’s
 5   ALJs were “Officers of the United States” subject to the requirements of the Appointments
 6   Clause or “simply employees of the Federal Government.” Lucia, 135 S. Ct. at 2051; see
 7   also Art. II, § 2, cl. 2. The Court found the ALJ in Lucia was not properly appointed, and
 8   the appropriate remedy was a “new hearing before a properly appointed official.” Lucia,
 9   135 S. Ct. at 2055. An Appointments Clause challenge is nonjuridictional and may be
10   waived. Freytag v. Comm’r of Internal Revenue, 501 U.S. 868, 878–79, 111 S. Ct. 2631,
11   2639, 115 L. Ed. 2d 764 (1991); Cooper v. U.S. Sec. & Exch. Comm’n, 799 F. App’x 474,
12   475 (9th Cir. 2019) (“because [Plaintiff] did not timely raise this issue before the
13   Commission, he may not raise the issue on appeal”). The Supreme Court reiterated this
14   rule noting “one who makes a timely challenge to the constitutional validity of the
15   appointment of an officer who adjudicates his case is entitled to relief.” Lucia, 135 S. Ct.
16   at 2055 (quoting Ryder v. United States, 515 U.S. 177, 182–83, 115 S. Ct. 2031, 132 L. Ed.
17   2d 136 (1995)). The Ninth Circuit Court of Appeals has similarly “held that appellants
18   must raise issues at their administrative hearings in order to preserve them on appeal before
19   this Court.” Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999).
20          Plaintiff does not dispute that he failed to raise this claim either before the ALJ or
21   the Appeals Council, but points to a smattering of district court cases around the country
22   that support review. This Court, however, will follow the logic of the district courts in this
23   circuit and finds that Plaintiff forfeited his argument by failing to raise it at any time below.
24   See Younger v. Comm’r of Soc. Sec., 2020 WL 57814, *5 (January 6, 2020) (collecting
25   cases). As such, Plaintiff is not entitled to review of his Appointments Clause challenge.
26   ...
27   ...
28   ...


                                                  - 26 -
     Case 4:18-cv-00561-BGM Document 24 Filed 05/29/20 Page 27 of 27



 1   IV.   CONCLUSION
 2         Based upon the foregoing, the Court affirms the ALJ’s decision. Accordingly, IT
 3   IS HEREBY ORDERED that:
 4         1)    Plaintiff’s Opening Brief (Doc. 18) is DENIED;
 5         2)    The Commissioner’s decision is AFFIRMED; and
 6         3)    The Clerk of the Court shall enter judgment and close its file in this case.
 7
 8         Dated this 29th day of May, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 27 -
